DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This communication is responsive to application filed on 02/26/2020.
Claim 1 have been canceled.
New Claims 2- 21 have been added.
Claims 2-21 are presented for examination.
Preliminary Amendment
Applicants amendment relating to Claims have been fully considered and is entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-13 of U.S. Patent No. 10, 379, 988. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
US Patent No. 10,379,988
2.  A method to adjust performance a data storage operation in a data management system, the method comprising: 



receiving, with computer hardware comprising one or more computer processors, an instruction to simulate a data backup operation on a data set, the data backup operation comprising a plurality of steps including at least a setup media agent pipeline step that has at least one adjustable parameter; 



executing a plurality of iterative simulations with the computer hardware that adjust the at least one adjustable parameter associated with the setup media agent pipeline step, and measuring simulated execution times of the plurality of iterative simulations; wherein adjusting the at least one adjustable parameter is based at least in part on at least a simulated execution time of a previous iterative simulation; 


comparing, with the computer hardware, the simulated execution times of the plurality of iterative simulations to determine a minimum simulated execution time; 





identifying, with the computer hardware, the at least one adjustable parameter associated with the minimum simulated execution time; and 


saving the at least one adjustable parameter associated with the minimum simulated execution time as at least one default parameter for the data backup operation.  

1. A method to monitor performance of steps of a data storage operation in a data management system, the method comprising: 

receiving, with at least one computing device comprising computer hardware, an instruction to simulate a data backup operation on a data set, the data backup operation comprising a plurality of steps including at least a scan step, a setup pipeline step, a send step, and a write step, wherein each of the scan step, the setup pipeline step, the send step, and the write step has at least one adjustable parameter; for each of the scan step, the setup pipeline step, the send step, and the write step: 

executing a plurality of iterative simulations with the computer hardware, adjusting the at least one adjustable parameter in each iterative simulation of the plurality of iterative simulations, and measuring the execution times of the plurality of iterative simulations; wherein adjusting the at least one adjustable parameter is based at least in part on an execution time of a previous iterative simulation; storing the execution times of the plurality of iterative simulations in a storage management database; 
comparing, with the computer hardware, the execution times of the plurality of iterative simulations stored in the storage management database to determine a minimum execution time of the execution times; and 

identifying, with the computer hardware, at least one adjusted parameter associated with the minimum execution time to provide identified parameters; and 

saving, with the computer hardware, the identified parameters associated with each of the scan step, the setup pipeline step, the send step, and the write step as default parameters for the data backup operation.


3.  The method of claim 2 wherein the at least one default parameter reduces an overall execution time of the data backup operation.  

2. The method of claim 1 wherein the default parameters minimize an overall execution time of the data backup operation.
4.  The method of claim 2 wherein the at least one default parameter is saved for later performance of a non-simulated data backup operation.  

3. The method of claim 1 wherein the default parameters are saved for later performance of a non-simulated data backup operation.
5.  The method of claim 2 further comprising displaying, with the computer hardware, the simulated execution times on a graphical user interface (GUI).  
4. The method of claim 1 further comprising displaying, with the computer hardware, the execution times on a graphical user interface (GUI).
6.  The method of claim 2 wherein the data backup operation comprises one or more of a full backup operation, a differential backup operation, an incremental backup operation, and a mirror backup operation.  
5. The method of claim 1 wherein the data backup operation comprises one or more of a full backup operation, a differential backup operation, an incremental backup operation, and a mirror backup operation.
7.  The method of claim 2 wherein the data set comprises one or more of files, volumes, databases, and sub-clients.  


6. The method of claim 1 wherein the data set comprises one or more of files, volumes, databases, and sub-clients.
8.  The method of claim 2 wherein the plurality of iterative simulations simulate at least establishing a connection between a media agent and a client computing device.  
7. The method of claim 1 wherein the setup pipeline step comprises setting up a pipeline and wherein the send step comprises sending the at least a portion of the data set through the pipeline to form the simulated backup data.
12.  A system to adjust performance of a data storage operation in a data management system, the system comprising: 

computer hardware comprising one or more computer processors, the computer hardware configured to: 


receive an instruction to simulate a data backup operation on a data set, the data backup operation comprising a plurality of steps including at least a setup media agent pipeline step that has at least one adjustable parameter; 





execute a plurality of iterative simulations with the computer hardware to adjust the at least one adjustable parameter associated with the setup media agent pipeline step, and measure simulated execution times of the plurality of iterative simulations, wherein adjusting the at least one adjustable parameter is based at least in part on a simulated execution time of a previous iterative simulation; 




compare the simulated execution times of the plurality of iterative simulations to determine a minimum simulated execution time; 




identify the at least one adjustable parameter associated with the minimum simulated execution time; and 



save the at least one adjustable parameter associated with the minimum simulated execution time as at least one default parameter for the data backup operation.  

8. A system to monitor performance of steps of a data storage operation in a data management system, the system comprising: 

a first computing device comprising computer hardware configured to 

receive an instruction to simulate a data backup operation on a data set, the data backup operation comprising a plurality of steps including at least a scan step, a setup pipeline step, a send step, and a write step, wherein each of the scan step, the setup pipeline step, the send step, and the write step has at least one adjustable parameter; for each of the scan step, the setup pipeline step, the send step, and the write step: 

the computer hardware configured to execute a plurality of iterative simulations, the first computing device configured to adjust the at least one adjustable parameter in each iterative simulation of the plurality of iterative simulations, and measure execution times of plurality of iterative simulations; the first computing device further configured to adjust the at least one adjustable parameter based at least in part on an execution time of a previous iterative simulation; the first computing device further configured to store the execution times of the plurality of iterative simulations in the a storage management database;

 the first computing device further configured to compare the execution times of the plurality of iterative simulations stored in the storage management database to determine a minimum execution time of the execution times; and

 the first computing device further configured to identify at least one adjusted parameter associated with the minimum execution time to provide identified parameters; and 

the first computing device further configured to save the identified parameters associated with each of the scan step, the setup pipeline step, the send step, and the write step as default parameters for the data backup operation.

13.  The system of claim 12 wherein the at least one default parameter reduces an overall execution time of the data backup operation.
9. The system of claim 8 wherein the default parameters minimize an overall execution time of the data backup operation.
14.  The system of claim 12 wherein the at least one default parameter is saved for later performance of a non-simulated data backup operation.
10. The system of claim 8 wherein the default parameters are saved for later performance of a non-simulated data backup operation.
15.  The system of claim 12 wherein the computer hardware is further configured to display the simulated execution times on a graphical user interface (GUI).
11. The system of claim 8 wherein the first computing device is further configured to display the execution times on a graphical user interface (GUI).

16.  The system of claim 12 wherein the data backup operation comprises one or more of a full backup operation, a differential backup operation, an incremental backup operation, and a mirror backup operation. 
12. The system of claim 8 wherein the data backup operation comprises one or more of a full backup operation, a differential backup operation, an incremental backup operation, and a mirror backup operation.
17.  The system of claim 12 wherein the data set comprises one or more of files, volumes, databases, and sub-clients.
13. The system of claim 8 wherein the data set comprises one or more of files, volumes, databases, and sub-clients.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 2011/0082837 A1 issued to Cherkasova et al in view of US Publication No. 2005/0154984 A1 issued to Maddocks et al.


1. (Canceled)  

2. Cherkasova et al discloses a method to adjust performance a data storage operation in a data management system (See: par [0056] data management optimization), the method comprising: 
receiving, with computer hardware comprising one or more computer processors, an instruction to simulate a data backup operation on a data set, the data backup operation comprising a plurality of steps that has at least one adjustable parameter (See: Abstract, a backup simulation is used to determine a number of agents to backup the filesystems; par [0017] executes a first simulation to backup objects to a storage system using a plurality of agents; par [0103] the default system parameters are changed or adjusted to use the minimum number of disk agents; Fig. 8 #830 simulate backup processing for backup jobs from the ordered list to determine the overall backup processing time under the default system parameters);
 executing a plurality of iterative simulations with the computer hardware that adjust the at least one adjustable parameter (See: par [0101] According to block 850, a determination is made whether performance has decreased, this simulation cycle ceases once a decreased number of disk agents in the system leads to a worse system performance (i.e. an increased backup processing time for a given workload), if performance has not decreased, then flow loops back to block 840 (i.e. plurality of iterative simulations); par [0103] the default system parameters are changed or adjusted to use the minimum number of disk agents), and 
measuring simulated execution times of the plurality of iterative simulations (See: Fig. 8 #830 simulate backup processing for backup jobs from the ordered list to determine the overall backup processing time under the default system parameters);
 wherein adjusting the at least one adjustable parameter is based at least in part on at least a simulated execution time of a previous iterative simulation (See: par [0017] a duration of time to backup the objects with the reduced number of agents is compared with the duration of time of with the first number of agents….the steps of reducing the number of agents and re-executing a simulation with the reduced number of agents repeat until a duration of backup time increase or changes); 
comparing, with the computer hardware, the simulated execution times of the plurality of iterative simulations to determine a minimum simulated execution time (See: par [0017] a duration of time to backup the objects with the reduced number of agents is compared with the duration of time of with the first number of agents); 
identifying, with the computer hardware, the at least one adjustable parameter associated with the minimum simulated execution time (See: par [0018] determines both a minimum time required to backup the objects to the storage device and minimum number of agents needed to backup the object without exceeding this minimum time; par [0091] simulates the achievable backup processing time under the default system parameter; par [0103] once the minimum number of disk agents in the system is found, the default system parameters are changed or adjusted to use the minimum number of disk agents); and 
saving the at least one adjustable parameter associated with the minimum simulated execution time as at least one default parameter for the data backup operation (See: par [0018] determines both a minimum time required to backup the objects to the storage device and minimum number of agents needed to backup the object without exceeding this minimum time; par [0103] according to block 860, once the minimum number of disk agents in the system is found, the default system parameters are changed or adjusted to use the minimum number of disk agents; par [0104] according to block 870, the backup scheduled and/or executed with the discovered minimum number of disk agents, alternatively, the number is displayed on a computer, transmitted to an administrator, stored in memory, and/or processed by a computer for other storage transactions).  
Cherkasova et al does not disclose at least a setup media agent pipeline step. Maddocks et al discloses at least a setup media agent pipeline step (See: par [0048] for a purpose of illustration, if the transaction includes a request to start a “backup” operation commands are generated (e.g., by pipeline 270 in Fig. 2) for the transfer robotics to deliver storage media to one of the data access drives, and commands also are generated for the data access drives to write data on the storage media).
Cherkasova et al and Maddocks et al are analogous art because they teach data management in storage devices. At the time of the invention, it would have been obvious at the time the invention was made to one of ordinary skill in the art to combine the teachings of Cherkasova et al and Maddocks et al. Maddocks’s teachings would have update the logical map of the storage system without having to individually configure each of the internal routers (See: par [0012]).

3. Cherkasova et al discloses the method of claim 2 wherein the at least one default parameter reduces an overall execution time of the data backup operation (See: Abstract, a backup simulation is used to determine a number of agents to backup the filesystems; par [0017] executes a first simulation to backup objects to a storage system using a plurality of agents; par [0103] the default system parameters are changed or adjusted to use the minimum number of disk agents; Fig. 8 #830 simulate backup processing for backup jobs from the ordered list to determine the overall backup processing time under the default system parameters).  

4. Cherkasova et al  discloses the method of claim 2 wherein the at least one default parameter is saved for later performance of a non-simulated data backup operation (See: par [0020] historic information about prior object backup processing time and generates a job scheduling that reducing an overall time to backup data). 
 5. Cherkasova et al discloses the method of claim 2 further comprising displaying, with the computer hardware, the simulated execution times on a graphical user interface (GUI) (See: Fig. 2A and Fig. 2B; par [0104] the number is displayed on a computer).  

6. Cherkasova et al  discloses the method of claim 2 wherein the data backup operation comprises one or more of a full backup operation, a differential backup operation, an incremental backup operation, and a mirror backup operation (See: par [0053] optimize how often full versus incremental backups are performed for different type collections). 
 
7. Cherkasova et al discloses the method of claim 2 wherein the data set comprises one or more of files, volumes, databases, and sub-clients (See: par [0016] minimizing interleaving to backup objects and filesystems to storage devices).  

8. Cherkasova et al discloses the method of claim 2 wherein the plurality of iterative simulations simulate at least establishing a connection between a media agent and a client computing device (See: par [0017] a duration of time to backup the objects with the reduced number of agents is compared with the duration of time with the first number of agents….the steps of reducing the number of agents and re-executing a simulation with the reduced number of agents repeat until a duration of backup time increase or changes; par [0058] a backup tool manages the backup of the filesystems to the tape drives, a plurality of client machines, hosts, or servers communicates with the library through one or more networks). 
 
9. Cherkasova et al discloses the method of claim 2 wherein the plurality of iterative simulations simulate at least storage of metadata associated with a connection between a media agent and a client computing device that stores the data set (See: par [0017] a duration of time to backup the objects with the reduced number of agents is compared with the duration of time with the first number of agents….the steps of reducing the number of agents and re-executing a simulation with the reduced number of agents repeat until a duration of backup time increase or changes; par [0024] software tools are used to capture metadata of each backup period and used to provide data points for initial metadata analysis and trending; par [0058] a backup tool manages the backup of the filesystems to the tape drives, a plurality of client machines, hosts, or servers communicates with the library through one or more networks).  

10. Cherkasova et al discloses the method of claim 2 wherein the plurality of iterative simulations simulate at least communicating with a storage manager (See: par [0058] a backup tool manages the backup of the filesystems to the tape drives, a plurality of client machines, hosts, or servers communicates with the library through one or more networks).  

11. Cherkasova et al discloses the method of claim 2 wherein the plurality of iterative simulations (See: par [0017] a duration of time to backup the objects with the reduced number of agents is compared with the duration of time with the first number of agents….the steps of reducing the number of agents and re-executing a simulation with the reduced number of agents repeat until a duration of backup time increase or changes).
  Cherkasova et al does not disclose at least a setup media agent pipeline step. Maddocks et al discloses at least a setup media agent pipeline step (See: par [0048] for a purpose of illustration, if the transaction includes a request to start a “backup” operation commands are generated (e.g., by pipeline 270 in Fig. 2) for the transfer robotics to deliver storage media to one of the data access drives, and commands also are generated for the data access drives to write data on the storage media).
Cherkasova et al and Maddocks et al are analogous art because they teach data management in storage devices. At the time of the invention, it would have been obvious at the time the invention was made to one of ordinary skill in the art to combine the teachings of Cherkasova et al and Maddocks et al. Maddocks’s teachings would have update the logical map of the storage system without having to individually configure each of the internal routers (See: par [0012]).

As per Claims 11-20:
The instant claims recite substantially same limitation as the above rejected claims 1-10, and therefore rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mryah et al (US Publication No. 2014/0032977 A1) discloses manging operation performance including determining an operation execution time.
Kleinschnitz et al (US Patent No. 8, 959, 058 B1) discloses the data backup manager adjusts parameters controlling data backup, such as backup frequency, backup content, and backup retention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        07/08/2022